DETAILED ACTION
The response filed 10-19-2020 has been entered into the record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I claims 1-30 without traverse in the reply filed on 10-19-2020 is acknowledged.  Claims 31-45 are withdrawn from consideration.

Information Disclosure Statement
The information disclosure statements have been considered.  Initialled copies are enclosed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 27-30 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "high affinity" in claim 27 is a relative term which renders the claim indefinite.  The term "high affinity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "limited toxicity" in claim 29 is a relative term which renders the claim indefinite.  The term "limited toxicity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

As to claim 30, it is unclear what is referenced by a cell line thereof.. is this in relation to the genetically modified cell ?  Additionally, the term “other effector cell” is unclear since the “effect” of the cell is not defined by the claim and as such those cells that meet the requirement of “effector” cannot be determined by the skilled artisan.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 7, 9, 11, 12, 13, 14, 15, 20, 21, 23 and 25-30 are rejected under 35 U.S.C. 102(a)(1) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Payne et al (WO 2015/168613, published November 5, 2015; of record).
Payne et al teach an nucleic acid encoding a autoantigen chimeric receptor comprising a CD8 signal peptide, a Dsg1 autoantigen that binds autoantibody producing B cells, CD8 hinge/linker and transmembrane, CD137 (AKA 4-1BB region) and CD3ζ  at Figures 4 and 36.  See also claims 1 and 6-15.  Payne et al teach the nucleic acid in a vector, where the vector is a lentiviral vectors or an RNA vector, polypeptides encoded by the nucleic acid and genetically modified cells comprising such including T cells, natural killer cells etc. (see claims 16-39). The .

Claims 1, 6, 7, 9, 11, 12, 13, 14, 15, 20, 21, 23 and 25-30  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Payne et al (WO 2015/168613, published November 5, 2015; with priority to May 2, 1014; of record).
Payne et al teach an nucleic acid encoding a autoantigen chimeric receptor comprising a CD8 signal peptide, a Dsg1 autoantigen that binds autoantibody producing B cells, CD8 hinge/linker and transmembrane, CD137 (AKA 4-1BB region) and CD3ζ  at Figures 4 and 36.  See also claims 1 and 6-15.  Payne et al teach the nucleic acid in a vector, where the vector is a lentiviral vectors or an RNA vector, polypeptides encoded by the nucleic acid and genetically modified cells comprising such including T cells, natural killer cells etc. (see claims 16-39). The sequences of the signal peptide, CD8 hinge/transmembrane, CD137 and CD3ζ are identical to the sequences as claimed.  Inasmuch as, the term alloantigen is not defined in the specification and is not seen to exclude Dsg3 absent a definition of the relative species or other discriminating factor among the species.
The applied reference has a common Inventor (M. Milone) and Applicant (The Trustees of the University of Pennsylvania)  with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5. 6, 7, 9, 11-15, 17, 19-21, 23 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Parvathanei et al,(Blood December 3, 2015; of record) in view of Galetto (WO 2015/150526, published October 8, 2015 with priority to at least April 2, 2015).
Parvathanei et al specifically teach targeting anti-FVIII B cells as a method for the treatment to modulate autoantibody/alloantibody inhibitor formation by B cells.  Parvathanei et al teach a novel approach by developing a chimeric antigen-like receptor called a B cell antibody 
Galetto teach conventional arrangements of hinge/transmembrane and intracellular signaling elements in T cell chimeric antigen receptors where the antigen is a selected membrane antigen CD33, Galetto teach the sequences of the fragments are known to the art and contemplate various percent identical fragments thereof.  Galetto teach nucleic acids, chimeric receptors, vectors and T cells for killing target cells comprising such.  Galetto et al specifically teach at Figure 2, V3 where the arrangement is in the order of a CD8α signal peptide, targeting moiety (i.e. scFv), CD8α hinge and transmembrane domains, 41BB domain and CD3ζ domain. Galetto teach the functional domains at Table 1 at page 5.  The functional domains are either 100% identical as compared to the sequences herein or variants thereof.  Galetto specifically contemplate variants thereof (page 12, claims 1-16 and 18).  Galetto teach expression vectors and engineered cells comprising such (see claims 18-25). GAletto teach retroviral vectors (i.e. RNA vectors), adenoviral vectors (page 41, middle of page) and lintiviral vectors (page 37 middle of page).
It would have been prima facie obvious at the time of filing to one of ordinary skill in the art to modify the nucleic acid encoding the BAR comprising the FVIII-domain C2 of Parvathanei et al by swapping the signaling elements for the nucleic acid encoding hinge/transmembrane CD8α, 4-1BB, CD3ζ  CAR domains for the CD28/CD3ζ signaling elements of Galleto because Galetto teach conventional arrangement of ectodomain and endodomains in chimeric antigen receptor signaling constructs for T cell immune therapy.  Absent unexpected results, the use of alternative domains and arrangements performing the same function is prima facie obvious.  The vectors and genetically modified immune cells/T cells expressing the modified BAR are prima facie obvious as Parvathanei et al teaches that T cells comprising a FVIII domain BAR are useful in treatment of autoantibody disease.

Claims  1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al (WO 2017/095525, with priority to December 4, 2015 for C2 domain and July 8, 2016 for human .
Scott et al specifically teach targeting anti-FVIII B cells as a method for the treatment to modulate autoantibody/alloantibody inhibitor formation by B cells.  Scott et al teach a novel approach by developing a chimeric antigen-like receptor called a B cell antibody recognizing receptor (BAR) to target and directly kill the autoantibody producing B cells such as FVIII-specific B cells and antibody-producing cells.   Scott exemplify that the BAR comprises the FVIII-subunit domain A2 or C2 attached to T cell signaling CD28 and CD3ζ elements. The nucleic acid encoding the BAR was specifically expressed in human T cells and the BAR-expressing CD8 T cells kill specific B cells (see Figures 3, 12B, 13 A and Figure 17B).  Scott et al teach that the antigen can be human clotting factor VIII, the C2 domain of human clotting factor VIII, the A2 domain of human clotting factor VIII and the A2-C2 domain of human clotting factor VIII (see page 4, lines 1-10 and claim 20). The C2 domain and A2 domain inherently possess SEQ ID NOS:4 and 2 respectively.  Scott et al teach T cells can be transduced with the BAR (see page 5, first full paragraph). Transduction with a replication deficient BAR retrovirus (see page 6, Figure 4).  The CD8 transduced T cells were able to kill cells expressing anti-VIII antibodies (see Figure 7).  Engineered T cells can be made by methods known to the art (see page 13).   Scott et al differ by not teaching CD8 alpha hinge and transmembrane region as well as 4-1BB signaling regions in the BAR.  It is noted that 4-1BB is also known as CD137 in the art. 
Galetto teach conventional arrangements of hinge/transmembrane and intracellular signaling elements in T cell chimeric antigen receptors where the antigen is a selected membrane antigen CD33, Galetto teach the sequences of the fragments are known to the art and contemplate various percent identical fragments thereof.  Galetto teach nucleic acids, chimeric receptors, vectors and T cells for killing target cells comprising such.  Galetto et al specifically teach at Figure 2, V3 where the arrangement is in the order of a CD8α signal peptide, targeting moiety (i.e. scFv), CD8α hinge and transmembrane domains, 41BB domain and CD3ζ domain. Galetto teach the functional domains at Table 1 at page 5.  The functional domains are either 100% identical as compared to the sequences herein or variants thereof.  Galetto specifically contemplate variants thereof (page 12, claims 1-16 and 18).  Galetto teach expression vectors and engineered cells comprising such (see claims 18-25). Galetto teach retroviral vectors (i.e. RNA vectors), adenoviral vectors (page 41, middle of page) and lintiviral vectors (page 37 middle of page).
.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Parvathanei et al, (Blood, December 3, 2015) and  Galetto (WO 2015/150526, published October 8, 2015 with priority to at least April 2, 2015) as applied to claims 1, 3, 5. 6, 7, 9, 11-15, 17, 19-21, 23 and 25-30 and further in view of Arai et al (J. Clin Invest, 83(6):1878-1984, 1989).
The combination differs by not teaching the entire FVIII OR the A2 domain of FVIII in a BAR.
Arai et al teach that most antibodies to Factor VIII have recently been shown to react with discrete regions of the factor VII light chain (within the C2 domain) and/or the factor VIII heavy chain (within the amino-terminal segment of the A2 domain)  See abstract and Figure 1.
  It would have been been prima facie obvious to one having ordinary skill in the art to utilize the full length human FVIII,  the human FVIII A2 domain as an alternative or in addition to the human C2 domain of Paravthanei et al as a BAR  to target B cells and antibody-producing cells that provide for inhibition of therapeutic Factor VIII, one would have been motivated to do such because Paravthanei et al teach that that the BAR platform can be used to treat other undesirable antibody responses and the Factor VIII and domains therein were well established in the art to produce undesirable antibody responses in hemophiliac patients.  It would have been prima facie obvious to use the human sequences corresponding to FVIII or domains thereof.


Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA DUFFY/Primary Examiner, Art Unit 1645